Case 20-60083-jrs          Doc 18   Filed 02/06/20 Entered 02/06/20 12:21:24                  Desc Main
                                    Document      Page 1 of 3



                         I THE U ITED STATES BA KRUPTC C URT
                       RTHER DISTRICT     E R IA AT A TA DI ISI

I RE                                                            CASE

DA ID ER ARD REER AKA DA ID                                     CHAPTER
 ER ARD REER SR
                                                                 UD E H             RAB E A ES R
                   D                                            SACCA


        B ECTI         T C        IR ATI            P A A D            TI       T DIS ISS CASE

        C     ES           HSBC B       USA                 A                   T                 H

        T              A            B           C               S               A

C                                           S           D

D            S                A

    P

                 C

                                                                                      T



                                                        S                   D

                                        C                                   C

                 C                                                     D



            HERE       RE C                         C                                     P
Case 20-60083-jrs   Doc 18   Filed 02/06/20 Entered 02/06/20 12:21:24          Desc Main
                             Document      Page 2 of 3



              C




                                             A       H       C       B
                                             A
                                             A           P       P
                                                     P           C
                                                 P           R           E S
                                             A           A
                                             P

                                             E
Case 20-60083-jrs                Doc 18   Filed 02/06/20 Entered 02/06/20 12:21:24             Desc Main
                                          Document      Page 3 of 3



                                UNITE STATES BAN             U T     U T
                     N       T E N IST I T    E              IA AT ANTA I ISI N

    I RE                                                     C                      RS

    DA ID ER ARD REER AKA DA ID                              C
     ER ARD REER SR

                         D


                                          E TI I ATE         SE       I E

     I                                                                      I

                                                                            6       I

    B ECTI           T C         IR ATI         P A A D           TI        T DIS ISS CASE

                                                   6

T
             E

                 T           B



T                                                      US

D
         D
S                        A

I E TI               UN E        ENA T         E       U    T AT T E            E       IN   IS T UE
AN                   E T
D                            6                         S              T
                                                       P            T RI ARD
                                                       A          A     P    P
                                                                           D   S
                                                                  P B
                                                                  S D     CA
                                                       P
